Case 2:19-cv-01080-WSS-LPL Document 266 Filed 01/15/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,

Plaintiffs Civil Action No. 2:19-cv-1080
V. Hon. William S. Stickman, IV
ENBRIDGE (U.S.) INC., et al.

Defendants

 

 

MEMORANDUM OPINION
WILLIAM 8S. STICKMAN IV, District Judge

Plaintiff Angel Hernandez and opt-in Plaintiffs Scott Bridgeman, Michael Hendrick, and
Scott Roberts (“Plaintiffs”) have sought an Order entering final judgment as a result of the
Court’s November 17, 2020 Order of Court (ECF No. 244), which granted Cypress
Environmental Management-TIR, LLC’s (“CEM-TIR”) Motion to Dismiss the Claims of
Plaintiffs and dismissed Plaintiffs’ claims in their entirety for forum non conveniens and
terminated Plaintiffs as parties.

Certification of a judgment as final under Rule 54(b) is the exception, not the rule, to the
usual course of proceedings in a district court. A judgment can be certified for appeal under Rule
54(b) by a district court if it is final as to particular claims or parties and there is no reason for
delay. FED. R. Crv. P. (b); Tilden Fin. Corp. v. Palo Tire Serv., Inc., 596 F.2d 604, 606 (3d Cir
1979). The burden is on the party moving for certification. Anthuis v. Colt Indus. Operating
Corp., 971 F.2d 999, 1003-04 (3d Cir. 1992). A federal district court has broad discretion in

determining whether certification is appropriate. Curtiss-Wright Corp. v. Gen. Elec. Co., 446
Case 2:19-cv-01080-WSS-LPL Document 266 Filed 01/15/21 Page 2 of 3

US. 1, 10 (1980) (citing Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 437 (1956)). A
certification analysis under Rule 54(b) consists of two steps. First, a court must determine
whether there has been an ultimate disposition on a claim for relief qualifying as a “final
judgment.” Elliott v. Archdiocese of New York, 682 F.3d 213, 220 (3d Cir. 2012). What is
“final” for the purposes of Rule 54(b) is largely coextensive with what qualifies as “final” under
28 U.S.C. § 1291. 10 CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
PROCEDURE § 2656 (4th ed. 2020). Second, if there has been a final judgment, a court must
determine whether there is any just reason for delay. At the second step, a court may consider
the following non-exhaustive list of factors in balancing judicial administrative interests with the
equities: 1) the relationship between adjudicated and unadjudicated claims, 2) the possibility that
the need for review might be mooted by future developments, 3) the possibility that the
reviewing court might have to consider the same issue a second time, 4) the presence of a
counterclaim that could result in a set-off against a judgment sought to be certified, 5) delay, 6)
economic and solvency considerations, 7) the desire to shorten the time for trial, 8) frivolity of
competing claims, and 9) expenses. Curtiss-Wright Corp., 446 U.S. at 8 & n.2; Elliott, 682 F.3d
at 220. The Court holds that Plaintiffs have met their burden.

The Court’s November 17, 2020 Order was indeed a final order as to Plaintiffs’ claims
against Defendants. It determined that the forum-selection clause is valid and enforceable
between Plaintiffs and CEM-TIR, and that their claims against Enbridge also fall within the
scope of the forum-selection clause. It held that any controversy, claim, or litigation arising from
or related to Plaintiffs’ employment duties should be brought in the District Court of Tulsa
County, Oklahoma. The Court dismissed Plaintiffs’ claims in their entirety for forum non

conveniens and terminated Plaintiffs as parties in this action.
Case 2:19-cv-01080-WSS-LPL Document 266 Filed 01/15/21 Page 3 of 3

The Court rejects the notion put forth by CEM-TIR that certification will lead to
piecemeal litigation in this action. (ECF No. 262, p. 2). Plaintiffs are no longer part of the case.
Indeed, the action has continued with the claims of other plaintiffs. Balancing the factors set
forth above, the Court finds no just reason for the delay. The claims adjudicated for Plaintiffs
are subject to forum-selection clauses with CEM-TIR whereas the unadjudicated claims for other
plaintiffs turn on arbitration agreements. Nothing that might occur with the remaining plaintiffs
unadjudicated claims will moot Plaintiffs’ perceived need for review of the Court’s ruling on the
validity of the forum-selection clause. Plaintiffs seek to appeal “whether the Court erred in
finding the specific language of the forum selection clause covered nonparties.” (ECF No. 265,
p. 3). The issue regarding the Court’s interpretation of the forum-selection clause will not be
raised again on appeal as the arbitration agreements at issue for the remaining plaintiffs do not
involve the forum selection language relevant to Plaintiffs. Furthermore, there are no
counterclaims at issue. The Court finds that all of the other factors also weigh in favor of
certification under Rule 54(b). Ultimately, the Court does not believe it to be judicially efficient
for Plaintiffs to have to wait to appeal until the resolution of the remaining plaintiffs’ arbitration
proceedings and/or claims against Defendants.

For these reasons, the Court finds certification under Rule 54(b) to be more than
appropriate. An Order of Court will follow that certifies the Court’s November 17, 2020 Order
as a final judgment order.

BY THE COURT:

f
AA © SUTE

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 

j-!$- 29
Dated

 
